Citation Nr: 9900812	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  93-11 852	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	William K. Randolph, Attorney-
at-law



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
January 1972.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In January 1995, the Board remanded this matter 
for additional development of the evidence.


FINDINGS OF FACT

1.  By December 1989 rating decision, the RO denied the 
veterans claim of service connection for PTSD because the 
claimed in-service stressors were not verified; although he 
was notified of this decision and his procedural and 
appellate rights by December 1989 letter, he did timely 
appeal the decision.  

2.  The evidence received since the final December 1989 
rating decision denying service connection for PTSD is 
essentially cumulative of evidence already of record and does 
not bear directly and substantially upon the specific matters 
under consideration.


CONCLUSIONS OF LAW

1.  The December 1989 rating decision which denied service 
connection for PTSD is final.  38 U.S.C. § 4005(c) (1988) 
(currently 38 U.S.C.A. § 7105(c) (West 1991)); 38 C.F.R. § 
19.192 (1989) (currently 38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.  A review of the record shows that 
the veterans June 1971 military induction medical 
examination report is negative for psychiatric complaints or 
abnormalities.  On December 14, 1971, after the veteran had 
been found to be using heroin, he was transferred to the Drug 
Abuser Holding Center at Long Binh, Vietnam, where he 
underwent psychiatric evaluation and treatment.  Examination 
upon admission to this facility showed that the veterans 
behavior and thought content were normal, he was fully alert 
and oriented, his thinking process was clear, his mood was 
level, and his memory was good.  The diagnosis was misuse of 
drugs.  He was examined for separation from service at this 
facility in December 1971.  The veteran reported trouble 
sleeping since Vietnam, but denied depression, excessive 
worry, or nervous trouble of any sort.  The diagnoses 
included improper use of drugs, severe.  The veteran was 
transferred from this facility to an Army hospital in the 
United States on January 7, 1972, and released from military 
service on January 24, 1972, under honorable conditions.

The veterans Certificate of Release or Discharge from Active 
Duty (DD Form 214) shows that he served in Vietnam from March 
19, 1971, to January 7, 1972.  His military occupational 
specialty was truck master.  He received the National Defense 
Service Medal, the Vietnam Service Medal with Campaign Star, 
the Republic of Vietnam Campaign Medal, a Sharpshooter 
Qualification Badge with Rifle Bar, and one Overseas Service 
Bar.

In November 1985, the veteran filed a claim of service 
connection for PTSD.  He reported that he had been treated at 
the Western State Mental Hospital in September 1985 for 
depression.

Medical records obtained from the Western Mental Health 
Institute reflect that the veteran was admitted in September 
1985 from a jail where he was being held on charges related 
to receiving stolen goods.  He was sent to the hospital after 
he reported that he thought of hanging himself.  On 
admission, the veteran reported that he had felt chronically 
depressed for a number of years, but had received no previous 
psychiatric evaluation or treatment.  He stated that he had 
had problems since he was in the Vietnam war.  The diagnosis 
on discharge to the Sheriffs department later in September 
1985 was adjustment disorder with depressed mood.

By a rating decision dated in February 1986, the RO denied 
service connection for PTSD on the basis that such disability 
was not shown by the evidence of record.

In October 1989, the veteran submitted a request to reopen 
his claim of service connection for PTSD.  In an attached 
statement, he indicated that he was experiencing symptoms 
such as severe nightmares, cold sweats, depression, outbursts 
of temper, and flashbacks.  He stated that while he was in 
Vietnam, he had lost four of his close buddies in combat and 
many other members of his unit had died.  He also stated that 
he was plagued by memories of civilian women and children 
being run over by his units convoys and unnecessarily 
slaughtered.  

In support of the veterans claim, the RO obtained private 
counseling records showing that the veteran had been 
diagnosed with PTSD and polysubstance dependence in October 
1989.  In a November 1989 letter, the private counseling 
facility indicated that the veteran was presently being seen 
weekly for readjustment counseling and that inpatient 
treatment had been recommended.

By a December 1989 rating decision, the RO again denied 
service connection for PTSD.  The RO noted that although the 
record now contained a diagnosis of PTSD, the record lacked 
sufficient verified stressors to support such a diagnosis.  
The veteran was notified of this decision (and of his 
procedural and appellate rights) by a December 1989 letter.  
A copy of this notification letter is of record.  The veteran 
did not initiate an appeal within one year of notification.

In March 1992, the veteran again submitted a request to 
reopen his claim of service connection for PTSD.  The RO 
again contacted the private counseling facility and requested 
treatment records pertaining to the veteran.  In response, 
the counseling facility submitted a letter in April 1992 
detailing the veterans treatment there.  Specifically, it 
was noted that the veteran had first been treated there on an 
emergency basis in August 1985 at which time the diagnosis 
was adjustment disorder with depressed mood.  However, the 
diagnosis was later changed to PTSD and polysubstance 
dependence and the veterans counselor indicated that these 
diagnoses had remained the same.  It was also noted that 
during past and present therapy sessions, the veteran 
expressed increased symptoms of both substance dependence and 
PTSD due to not being able to cope with his memories of 
combat while in Vietnam.  It was also noted that the 
veteran was participating in a Vietnam veterans readjustment 
counseling group.

In May 1992, the RO contacted the veteran and asked him to 
submit specific details of his in-service stressors.  
Specifically, the RO asked the veteran to submit details such 
as the dates, places, and units of assignments at the time of 
the stressful events, and the names and other identifying 
information concerning individuals involved in these 
incidents.

In May 1992, in response to the ROs request for information 
regarding his stressors, the veteran indicated that in March 
1971, he was sent to Vietnam and assigned to the 82nd Combat 
Engineers.  He stated that the chief duty of his unit was to 
provide pure water to different fire bases and military 
installations.  He indicated in the course of performing 
these duties, he was in combat defending different fire 
bases and seen many people killed and wounded on both 
sides.

In an October 1992 statement, the veteran indicated that he 
was a truck driver in Vietnam and was in several convoys 
which came under ambush.  He stated that he saw several 
friends killed and was scared for his live.  He indicated 
that from November to December 1971, he was sent to different 
fire bases driving alone and had shots fired at him.  He 
stated that he found these conditions very stressful.

The RO subsequently obtained the veterans service personnel 
records which showed that he was sent to Vietnam in March 
1971 and was assigned to the 82nd Engineering Company where 
he worked as a light vehicle driver and a motor 
transportation operator until December 14, 1971, when he was 
reassigned to a Drug Abuser Holding Center for drug 
rehabilitation.  These records also show that the veteran 
participated in an unnamed campaign.  He left Vietnam on 
January 7, 1972, and was discharged on January 24, 1972.  The 
time from December 14, 1971, to January 17, 1972, was 
considered lost time and the reason for separation was listed 
as unfitness, drug abuse.

A September 1993 VA hospitalization report shows that the 
veteran was hospitalized for detoxification.  It was noted 
that the veteran had been abusing alcohol and using cocaine 
and that he was receiving disability benefits from the Social 
Security Administration due to drug and alcohol abuse.  The 
diagnoses included alcohol and cocaine dependency.  

This matter initially came before the Board in January 1995, 
at which time the Board noted that combat service was not 
evident from the service department records associated with 
the claims folder.  The Board also noted that the RO had 
attempted to corroborate the veterans service history, but 
that the veteran had indicated that he was unable to assist 
the RO inasmuch as he was unable to relive the experiences 
and that it was difficult for him to recall events that took 
place over 20 years ago.  Nevertheless, the Board remanded 
the case in order to once again attempt to obtain details 
from the veteran regarding the claimed stressors so that they 
could be corroborated by service records.

In a January 1995 letter, the RO again requested from the 
veteran a comprehensive statement containing as much detail 
as possible regarding his in-service stressors.  He was again 
asked to provide specific details of the claimed stressful 
events during service, such as dates, places, detailed 
descriptions of events, and identifying information 
concerning any other individuals involved in the events, 
including their names, ranks, units of assignment, or any 
other identifying detail.  The RO also advised the veteran 
that such information was vitally necessary to obtain 
supportive evidence of his in-service stressors.  He was 
further advised that he must be as specific as possible 
because, without such details, an adequate search for 
verifying information could not be conducted.

In a February 1995 response, the veteran indicated that he 
had been assigned to the 82nd Engineers water purification 
unit in Vietnam.  He stated that his military occupation 
specialty was truck master and his responsibilities were to 
supply fresh water to different fire basis.  He indicated he 
was often sent alone and in May 1971, he was fired on while 
making a delivery.  The veteran stated that on many occasions 
he accompanied Captain Z. to fire bases by helicopter and 
that on one occasion in July 1971, they were forced down and 
had to land on top of Nue Ba Dien Mountain where they had to 
spend the night.  He also indicated that in August 1971, he 
was assigned to Fire Base Mace to haul water and he saw 
members of the First Cavalry Unit returning from missions; 
many of them were wounded.  In addition, he indicated that 
the fire base came under mortar fire.  He stated that he 
often pulled guard duty there to secure the perimeter of the 
fire base.  He stated that these were very stressful times.  
In addition, he indicated that while he was there, he saw men 
killed.  In October 1971, he indicated that he was sent to 
Camp Bear Cat where he witnessed additional horrors.  

In a May 1995 statement, the private counseling facility 
indicated that the veteran had been treated there on occasion 
from August 1985 to October 1994, but had been noncompliant 
with treatment.  His diagnosis was polysubstance dependence 
and PTSD.  

A June 1995 VA hospitalization report shows that on 
admission, the veteran reported a long history of PTSD 
secondary to his Vietnam experiences; however, he did not 
detail his specific experiences other than to report that he 
was in the combat engineers during the Vietnam war.  The 
diagnoses on discharge were PTSD, delayed, with acute 
exacerbation, major depression, cluster B trait, and 
hypertension.  The examiner concluded that the veteran was 
unemployable due to his disabilities.

In July 1995, the RO requested assistance from the U.S. Army 
and Joint Services Environmental Support Group in an attempt 
to obtain information which might corroborate the veterans 
alleged stressors.  The RO enclosed with the request copies 
of the veterans DD Form 214, service personnel records, and 
statements submitted by the veteran in May 1992, October 
1992, and February 1995.

The veteran was again hospitalized in September 1995.  On 
admission, he reported depression and suicidal ideation for 
the past twelve days, since a friend of his had committed 
suicide.  The veteran reported that after his friends death, 
he began hearing the voices of his friend telling him that 
life was not worth living.  The diagnoses on discharge 
included PTSD.  

A November 1995 VA Post Combat Trauma (PCT) evaluation shows 
that the veteran reported that he spent 9 months in Vietnam 
as a heavy truck driver.  He indicated that his duties 
consisted of setting up water purification systems at various 
fire bases.  The veteran reported that his traumas occurred 
on these fire bases, and while on convoys.  Specifically, he 
listed his stressors as seeing men severely wounded and 
dying, experiencing fear of being overrun, and fear of 
incoming fire.  With respect to current symptoms, he reported 
symptoms such as daily intrusive recollections of the trauma, 
nightmares, avoidance of thoughts associated with the trauma, 
and feelings of detachment.  The diagnoses included PTSD, 
chronic.  Subsequent VA clinical records show that the 
veteran has continued to receive treatment for PTSD.  An 
August 1997 VA clinical record shows diagnoses of PTSD, major 
depression, coronary artery disease, and hypertension, and 
indicates that the veteran is currently unemployable.

A December 1995 VA hospitalization report shows that the 
veteran was hospitalized with severe substernal chest pain.  
A history of PTSD was noted.  The diagnoses on discharge 
included unstable angina and PTSD.  

In a March 1996 statement to his elected representative (a 
copy of which was forwarded to the RO), the veteran indicated 
that although he did not experience the same level of combat 
as a member of the Infantry would have experienced, he 
nonetheless had a very stressful tour of duty in Vietnam as 
he lived in constant fear of ambushes, land mines, and the 
chance of capture.  He stated that in hauling water to 
various fire bases, he was often at risk because he traveled 
alone.  He stated that his tour of duty in Vietnam was the 
most terrifying ordeal of his life.  

In a May 1996 letter, the United States Army and Joint 
Services Environmental Support Group (now known as the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)), indicated that after extensive research of 
available Army unit records for the 82nd Engineer Company, 
Water Supply, and its higher headquarters, it was unable to 
document any of the veterans listed stressors.  
Specifically, it was noted that a review of Daily Staff 
Journals for the 82nd Engineering Company for the period of 
March to September 1971 showed no combat information.  
However, it was noted that the individual identified by the 
veteran, Captain Z.,  had been the Commanding Officer for the 
82nd Engineering Company and that additional Daily Staff 
Journals showed that unit members frequently departed Long 
Binh, the documented base area of the 82nd Engineering 
Company, to deliver water to Fire Support Base Mace.  
However, they were unable to document that Fire Support Base 
Mace or any of the other locations identified by the veteran 
were attacked during the period provided.  The letter also 
noted that Vietnam era records are often incomplete and 
seldom contain information about civilian incidents; as such, 
the killing of civilians is extremely difficult to verify.  
Incidents involving civilians, or civilian establishments, 
unless reported, are not normally found in combat records.

In September 1996, the veteran underwent a mental status 
examination by a clinical psychologist in connection with his 
claim for disability benefits from the Social Security 
Administration (SSA).  On examination, he reported that he 
served as a heavy truck driver in Vietnam and worked hauling 
water to various bases.  The veteran indicated that he 
relived combat experiences every day, but provided no 
specifics regarding his stressors.  The diagnoses were PTSD 
and alcohol and cannabis dependence in remission.  

In a September 1997 decision, an Administrative Law Judge 
(ALJ) of the SSA found that the veteran was disabled within 
the meaning of the Social Security Act due to PTSD.  In his 
decision, the ALJ relied, in essence, on the evidence set 
forth above.

II.  Laws and Regulations.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

Service connection for PTSD requires:  (1) medical evidence 
establishing a clear diagnosis of the condition (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in such service satisfactory lay or other evidence 
of service incurrence of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence in such service, and, to 
that end, shall resolve every reasonable doubt in favor of 
the veteran.  38 U.S.C. § 1154(b); see also 38 C.F.R. § 
3.304(d).

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, No. 96-1695 (U.S. Vet. App. Oct. 30, 1998).  In Hodge, 
the Court held that not every piece of new evidence is 
material, but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veterans injury or disability, even where it 
will not eventually alter a rating decision.  In determining 
whether evidence is new and material, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

A two-step analysis must be performed when a veteran seeks to 
reopen a previously denied claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  First, it must be determined whether 
the evidence is new and material, and if it is, the case must 
be reopened and evaluated on the merits taking into 
consideration all the evidence, old and new.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174(1991); Reyes v. Brown, 7 Vet. 
App. 113 (1994); Masors v. Derwinski, 2 Vet. App. 181, 185 
(1992).

The Court has determined that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  It is the 
specified bases for the last final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id. at 284.  Therefore, in 
determining whether to reopen a claim, the Board must review 
all of the evidence submitted by the appellant since the last 
final disallowance of the claim on any basis to determine 
whether it must be reopened and readjudicated on the merits.  
Id. at 283.  


III.  Analysis.  The veteran maintains that he has PTSD as 
the result of traumatic experiences in Vietnam.  The RO 
denied service connection for PTSD in December 1989 even 
though there was a diagnosis of PTSD because credible 
supporting evidence that the claimed in-service stressors 
actually occurred was not shown.  The veteran did appeal the 
ROs decision and it is final.  When a claim is denied by the 
RO, and the claimant fails to timely appeal by filing a 
Notice of Disagreement within the one-year period following 
the decision as prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not "thereafter be 
reopened or allowed, except as may otherwise be provided by 
regulations not inconsistent with" 38 U.S.C.A. § 7105(c); see 
also Person v. Brown, 5 Vet.App. 449, 450 (1993) (failure to 
timely appeal an RO decision within the one-year period 
renders the decision final).  The exception to these rules 
states that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  38 U.S.C.A. § 5108; see also 38 
U.S.C.A. § 7104(b); Spencer v. Brown, 4 Vet.App. 283, 286-87 
(1993); Thompson v. Derwinski, 1 Vet.App. 251, 253 (1991); 
see also Suttmann v. Brown, 5 Vet.App. 127, 135-36 (1993) 
(applying § 5108 provisions for reopening final claims to RO 
decisions rendered final by operation of § 7105(c)).  
Therefore, once an RO decision becomes final under § 7104(b) 
or § 7105(c), "the Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet.App. 
167, 171 (1996) (When new and material evidence has not been 
submitted in a previously disallowed claim "[f]urther 
analysis . . . is neither required, nor permitted.").

The veteran now seeks to reopen his claim.  As the claim of 
service connection for PTSD was last finally disallowed by 
this December 1989 rating decision, the Board must review all 
of the evidence submitted by the veteran or otherwise 
associated with the claims folder since that final decision 
in order to determine whether the newly submitted evidence is 
probative as to this matter, i.e., whether it contains 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Evans, 9 Vet. App. at 283.  The 
additional evidence associated with the claims folder since 
that final denial consists of private and VA treatment 
records, records from SSA, service personnel records, 
statements from the veteran, and a letter from the USASCRUR.

The veterans attorney argues generally that the holding of 
the U.S. Court of Veterans Appeals (Court) in Cohen v. Brown, 
10 Vet. App. 128 (1997), requires that service connection for 
PTSD be granted.  The U.S. Court of Veterans Appeals (Court), 
in Cohen at 142-47 provided the following guidance with 
regard to the occurrence of in-service stressors.

b.  Occurrence of in-service stressors:  
As to the second PTSD-service-connection 
element (occurrence of in-service 
stressors), § 3.304(f) requires "credible 
supporting evidence that the claimed in[-
]service stressor actually occurred".  It 
is clear that the required corroboration 
of the occurrence of in-service stressors 
need not be found only in service records 
. . . "but may be obtained from other 
sources". . . .  If the claimed stressor 
is not combat related, a veteran's lay 
testimony regarding in-service stressors 
is insufficient to establish the 
occurrence of the stressor and must be 
corroborated by "credible supporting 
evidence".  Moreau, 9 Vet.App. at 395; 
Doran, supra; see also Moreau, 9 Vet.App. 
at 395-96 (interpreting § 3.304(f) as 
precluding use of medical opinion based 
on postservice examination of veteran as 
credible evidence to help establish 
"actual" occurrence of in-service 
stressor).

*		*		*		*

b.  Occurrence of in-service stressors:  
The Court notes in this regard that, 
although a clear PTSD diagnosis (which 
necessarily presumes the sufficiency of 
stressors to cause the PTSD) is 
established in this case, that does not 
end the inquiry because that diagnosis 
satisfies only one element required in 
order for service connection for PTSD to 
be awarded.  There must also be evidence 
establishing the occurrence of the 
stressor (the type of evidence that is 
required depends on whether the alleged 
stressor is related to combat) . . . .  
An opinion by a mental health 
professional based on a postservice 
examination of the veteran cannot be used 
to establish the occurrence of the 
stressor.  See Moreau, 9 Vet.App. at 395-
96. . . .

. . . where it is determined that the 
veteran was engaged in combat with the 
enemy and the claimed stressors are 
related to such combat, the veteran's lay 
testimony regarding claimed stressors 
must be accepted as conclusive as to 
their occurrence and [] no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
"satisfactory" and "consistent with the 
circumstances, conditions, or hardships 
of such service", 38 U.S.C. § 1154(b).

*		*		*		*

Of course, section 1154(b) does not 
require the acceptance of a veteran's 
assertion that he was engaged in combat 
with the enemy; it would be tautological 
to conclude that it did.  See Irby v. 
Brown, 6 Vet.App. 132, 136 (1994) 
(section 1154(b) cannot be applied to 
appellant's PTSD claim until [the Board] 
first finds that appellant has engaged in 
combat).  The determination of combat 
status is a question to be decided on the 
basis of the evidence of record in each 
case.

*		*		*		*

. . . if the veteran did engage in combat 
with the enemy, he is entitled to have 
his lay statements accepted, without the 
need for further corroboration, as 
satisfactory evidence that the claimed 
events occurred, unless his descriptions 
are not consistent with the 
circumstances, conditions, or hardships 
of service or unless the [Board] finds by 
clear and convincing evidence that a 
particular asserted stressful event . . . 
did not occur.  If, however, it is 
determined that the veteran did not 
engage in combat, credible supporting 
evidence from any source showing that his 
claimed in-service stressors actually 
occurred would be required for him to 
prevail.  See 38 C.F.R. § 3.304(f); 
Moreau, 9 Vet.App. at 394-95; Doran, 6 
Vet.App. at 290.  Under such 
circumstances, the veteran's lay 
testimony regarding the stressors would 
thus be insufficient, standing alone, to 
establish service connection.  See 
Moreau, 9 Vet.App. at 395; Doran, supra.

Thus, the Board must first determine whether the veteran was 
ever engaged in combat.  If the Board determines that he was 
so engaged, then he is entitled to have his lay statements 
accepted, without the need for further corroboration, as 
satisfactory evidence that the claimed events occurred, 
unless his descriptions are not consistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds by clear and convincing evidence that a 
particular asserted stressful event did not occur.  The Court 
in Gaines v. West, 11 Vet. App. 353, 358 (1998), pointed out 
the following: 

The determination as to whether a veteran 
was engaged in combat with the enemy is 
particularly significant in PTSD cases in 
light of the provisions of 38 U.S.C. § 
1154(b). . . .

*		*		*		*

As to making a determination whether the 
advantages of section 1154(b) should be 
afforded, that Court has stated that the 
Board "must make specific findings of 
fact as to whether or not the veteran was 
engaged in combat . . . [and] must 
provide adequate reasons or bases for its 
finding, including a clear analysis of 
the evidence which it finds persuasive or 
unpersuasive with respect to that issue".  
Zarycki, supra.  The Court has also 
stated that a determination of combat 
status is to be made "on the basis of the 
evidence of record", Cohen, 10 Vet.App. 
at 146 (citing West (Carleton) v. Brown, 
7 Vet.App. 70, 76 (1994)), and that 
section 1154(b) itself "does not require 
the acceptance of a veteran's assertion 
that he was engaged in combat", Cohen, 
supra (emphasis added).  The Court has 
also held that combat status may be 
determined "through the receipt of 
certain recognized military citations or 
other supportive evidence".  West, 7 
Vet.App. at 76.  The phrase "other 
supportive evidence" serves to provide an 
almost unlimited field of potential 
evidence to be used to "support" a 
determination of combat status.

The Court in Gaines pointed out that the Board must make a 
direct finding as to combat status, and, in doing so, analyze 
the veteran's own statements that he had engaged in combat, 
explain whether the service personnel records which reflect 
that the veteran participated in an operation against the 
enemy shows that he was involved in "combat operations," and 
discuss the application of the benefit-of-the-doubt rule 
under 38 U.S.C. § 5107(b), providing a satisfactory 
explanation as to whether the evidence is in equipoise.  In a 
subsequent decision, Fossie v. West, No. 96-1695 (U.S. Vet. 
App. Oct. 30, 1998), the Court upheld a Board determination 
that the appellant did not engage in combat.  It was noted 
that the appellant in that case had been assigned as a stock 
and accounting specialist and he did not receive any of the 
recognized military citations which indicate combat.  See 38 
C.F.R. § 3.304(f).

Since the last final rating decision in December 1989, the 
veteran has submitted several statements regarding his in-
service stressors, including May and October 1992 statements, 
as well as February 1995 and March 1996 statements.  In these 
statements, the veteran indicated that in March 1971, he was 
sent to Vietnam and assigned to the 82nd Combat Engineers 
where his chief duty was to provide pure water to different 
fire bases and military installations.  He indicated in the 
course of performing these duties, he was in combat 
defending different fire bases and seen many people killed 
and wounded on both sides.  In the October 1992 statement, 
he indicated that he his convoys came under attack on several 
occasions and that he witnessed several friends killed.  In 
the February 1995 statement, the veteran indicated that on 
one occasion, he had accompanied Captain Z to a fire bases by 
helicopter and they were forced down on Nue Ba Dien Mountain.  
He also indicated that in August 1971, he was assigned to 
Fire Base Mace to haul water and he saw members of the First 
Cavalry Unit returning from missions; many of them were 
wounded.  In addition, he indicated that the fire base came 
under mortar fire and that while he was there, he saw men 
killed.  In October 1971, he indicated that he was sent to 
Camp Bear Cat where he witnessed additional horrors.

The RO submitted the veterans statements to the United 
States Army and Joint Services Environmental Support Group 
(now known as the United States Armed Services Center for 
Research of Unit Records (USASCRUR)).  In a May 1996 letter, 
the USASCRUR indicated that after extensive research of 
available Army unit records for the 82nd Engineer Company, 
Water Supply, and its higher headquarters, it was unable to 
document the veterans listed stressors.

The veterans service personnel records (also obtained since 
the final December 1989 rating decision) show that he was 
sent to Vietnam in March 1971 and was assigned to the 82nd 
Engineering Company where he worked as a light vehicle driver 
and a motor transportation operator until December 1971.  
These records also show that the veteran participated in an 
unnamed campaign.  However, the information contained in 
these personnel records was essentially known at the time of 
the December 1989 rating decision, given that the veterans 
DD Form 214 was of record at that time.

While the additional service personnel records reflect that 
the veteran participated in an unnamed campaign, this does 
not show that the veteran participated in combat.  As was 
pointed out in the Gaines decision, all personnel in a combat 
theater, and many outside it, whatever their assignment or 
military specialty, are engaged in operations.  That 
includes many who are remote from the exposure to the 
actuality or the threat of hostile fire.  In effect, this 
notation is simply evidence that the veteran was in Vietnam 
and not, of itself, evidence that the veteran was exposed to 
the stress of combat.  See Gaines, at 361; see also Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991) (holding that the 
mere presence in a combat zone is not sufficient to show that 
an individual was engaged in combat with the enemy).

As the Court has pointed out, section 1154(b) does not 
require the acceptance of a veteran's assertion that he was 
engaged in combat with the enemy.  See Irby v. Brown, 6 
Vet.App. 132, 136 (1994) (section 1154(b) cannot be applied 
to appellant's PTSD claim until [the Board] first finds that 
appellant has engaged in combat).  The veteran's statements 
that he had engaged in combat were referred to the USASCRUR, 
and in a May 1996 letter, this organization indicated that 
after extensive research of available Army records, it was 
unable to document the veterans listed stressors.  Thus, the 
veterans own statements regarding his combat experiences 
have not been verified and do not provide a sufficient basis 
for a finding that he engaged in combat with the enemy.

The veterans principal duties while he was in Vietnam were 
as a light vehicle driver and motor transportation operator, 
and he did not receive any of the recognized military 
citations which indicate combat.  His alleged combat 
experiences were unable to be verified by a search of 
official military records.  No supportive evidence has been 
submitted or obtained to corroborate the veterans statements 
as to his combat service.  The Board finds that the 
preponderance of the evidence is against the veterans claim 
that he engaged in combat with the enemy.  Accordingly, the 
benefit-of-the-doubt rule is not applicable.

Regarding stressors for a veteran who did not engage in 
combat with the enemy, the Court has held that credible 
supporting evidence means that the veterans testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a stressor for a noncombat veteran; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen, supra.  Rather, the record must contain 
service records or other independent credible evidence to 
corroborate a noncombat veterans testimony as to the alleged 
stressors.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Those service records which are available must support and 
not contradict the non-combat veterans lay testimony 
concerning the stressors.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

After careful consideration of the entire record, including 
the veterans statements regarding his in-service stressors, 
as well as the May 1996 letter from the USASCRUR, the Board 
finds that this evidence is not new and material evidence 
sufficient to reopen the claim.  As noted, service connection 
was denied for PTSD in the past on the basis that, even with 
a diagnosis of PTSD, the veteran did not have combat 
experience and did not establish corroborated stressors.  The 
additional evidence does not substantially change the 
evidentiary record with respect to the question of combat 
service or wartime stressors, and is not new and material 
evidence because it does not provide a new factual basis on 
which to reconsider the claim.  38 U.S.C.A. §§ 5108; 38 
C.F.R. § 3.156; see also 38 C.F.R. § 3.304(f); Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991) (holding that the 
mere presence in a combat zone is not sufficient to show that 
an individual was engaged in combat with the enemy).  

The private medical evidence includes April 1992 and May 1995 
letters from the private counseling facility detailing the 
veterans treatment for PTSD and polysubstance dependence.  
These letters show that the veteran had expressed increased 
symptoms due to not being able to cope with his memories of 
combat while in Vietnam.  However, no specifics regarding 
the veterans stressors were reported.  Additional private 
treatment records (obtained from SSA) include a September 
1996 examination report showing a diagnosis of PTSD based on 
the veterans reported combat experiences; however, no 
specifics regarding his Vietnam stressors were recorded.  
Likewise, a September 1997 SSA decision found that the 
veteran was disabled within the meaning of the Social 
Security Act due to PTSD; however, again no specific 
information was reported regarding the veterans in-service 
stressors.  Regarding additional VA treatment records, this 
evidence includes June, September, and December 1995 VA 
hospitalization reports, outpatient treatment records, and 
the November 1995 PCT evaluation.  In essence, this evidence 
confirms the veterans diagnosis of PTSD based on the 
stressors reported by the veteran.  

After careful consideration of this additional medical 
evidence, the Board finds that these records are not new and 
material sufficient to reopen the veterans claim.  While 
this evidence is new in that it was not previously of record, 
the information contained in these documents is essentially 
the same as evidence which was of record and considered at 
the time of the ROs previous decision, namely, that the 
veteran had been diagnosed with PTSD based on his reported 
Vietnam stressors.  However, as set forth above, a diagnosis 
of PTSD (in and of itself) is insufficient to support service 
connection for that disability; rather the record must 
contain credible supporting evidence of the actual occurrence 
of an in-service stressor.  The Court has specifically held 
that credible supporting evidence of the actual 
occurrence of an in-service stressor, as a matter of law, 
cannot consist solely of after-the-fact medical nexus 
evidence for a noncombat veteran.  Cohen, supra; see also 
Dizoglio, 9 Vet. App. at 166.  In this case, therefore, this 
additional evidence does not present a new factual basis upon 
which to reconsider the veterans claim.  It is relevant only 
to show that the veteran has a current diagnosis of PTSD.  As 
such, this evidence is repetitious, is not material, and 
cannot serve to reopen the claim.  38 U.S.C.A. §§ 5108; 38 
C.F.R. § 3.156.  

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the December 1989 rating 
decision is not new and material and does not warrant 
reopening of the veterans claim of service connection for 
PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, 
the December 1989 rating decision denying service connection 
for PTSD remains final and the veterans appeal must be 
denied.


ORDER

New and material evidence not having been submitted to reopen 
the veterans claim of entitlement to service connection for 
PTSD, the appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
